Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 1 of 15




  SCHEDULE
     A
 Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 2 of 15




                                     SCHEDULE A

                           AUTHORITY FOR THE TAKING


The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of

Congress approved September 30, 1996, as Public Law 104-208, Division C, Section 102,

110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. § 1103(b) & note;

and the Act of Congress approved May 5, 2017, as Public Law 115-31, div. F, tit. VI, 131

Stat. 135, 433, which appropriated the funds that shall be used for the taking.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 3 of 15




  SCHEDULE
      B
 Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 4 of 15




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 5 of 15




  SCHEDULE
     C
 Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 6 of 15




                                      SCHEDULE C

                                 LEGAL DESCRIPTION
                                   Starr County, Texas

Tracts: RGV-RGC-R1618E, RGV-RGC-R1618E-1, and RGV-RGC-R1618E-2
Owner: John F. J. Guerra, et. al.,
Acres: 29.36

29.36 acres of land, out of Share 306-A (said Share containing a total of 55.24 acres) as
per Partition Decree in Cause No. 4801 in the District Court of Hidalgo County, Texas,
certified copy of which Decree is found of record in Book 54, at pages 1 to 272 of the Real
Estate Records of Starr County, Texas. Said Share 306-A being out of Porcion No. 67,
Abstract No. 146 for Starr County, Texas, said 29.36 acres being described by metes and
bounds as follows:

       BEGINNING at an iron pipe on the North bank of the Rio Grande River, the S.E.
       corner of Share 304-a, the S.W. corner of Share 306-A for the S.W. corner of this
       survey;

       THENCE with the West line of Share 306-A, as follows: N. 00 deg. 55min. E.
       1430.0 feet; N. 01 deg. 33min. E. 800 feet; N. 00 deg. 30 min. E. 977.0 feet to a
       point on the South line of Share 305-B, for the N.W. corner of said Share 306-A,
       and the N.W. corner of this survey;

       THENCE with the South line of Share 305-B, N. 78 deg. 30 min. E. 1198.5 feet; S.
       89 deg. 10 mi. E. 96.6 feet to the N.W. corner of Share 304-B, for the N.E. corner
       of this survey;

       THENCE with the West line of Share 304-B, S. 00 deg. 44 min. W. 1248.6 feet to
       the N.E. corner of Share 307, for a corner of this survey;

       THENCE with the North line of said Share 307, N. 89 deg. 05 min. W. 534.7 feet
       to a N.W. corner of said Share 307, for a corner of this survey;

       THENCE N. 00 deg. 30 min. E. 310.6 feet to a point for a corner of this survey;
       THENCE N. 89 deg. 05 min. W. 698.9 feet to a point for a corner of this survey;
       THENCE S. 00 deg. 30 min. W. 296.8 feet; S. 01 deg. 33 min W. 800 feet; S. 00
       deg. 55 min. W. 1403.1 feet to a point on the North bank of the Rio Grande River
       for a corner of this survey;

       THENCE s. 49 deg. 03 min. W. 40.3 feet to the Place of BEGINNING, and
       containing 29.36 acres of land.

* The above legal description describes the entire parent tract.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 7 of 15




  SCHEDULE
      D
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 8 of 15



                            SCHEDULE D

                             MAP or PLAT




Tracts: RGV-RGC-R1618E, RGV-RGC-R1618E-1, and RGV-RGC-R1618E-2
Owner: John F. J. Guerra, et. al.,
Acreage: 29.36
 Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 9 of 15



* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed tract outlined in red and
yellow on the map above.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 10 of 15




    SCHEDULE
        E
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 11 of 15



                                       SCHEDULE E

                                      ESTATE TAKEN

                                     Starr County, Texas

Tracts: RGV-RGC-R1618E, RGV-RGC-R1618E-1, and RGV-RGC-R1618E-2
Owner: John F. J. Guerra, et. al.,
Acres: 29.36

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 12 of 15




    SCHEDULE
        F
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 13 of 15




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 14 of 15




     SCHEDULE
        G
Case 7:21-cv-00003 Document 1-1 Filed on 01/04/21 in TXSD Page 15 of 15
